Jenkins, P. J.
1. While, under the provisions of section 3818 et seq. of the Civil Code of 1910, it is the duty of processioners, upon proper application, to “appoint a day when a majority of them, with the county surveyor, will trace and mark the said lines,” when there is *392no county surveyor the processioners may, under the provisions of section 603 of the Oivil Code of 1910, specially engage any competent person, a citizen of the county, to perforin his duties, provided such person is first sworn to “do the same skillfully, faithfully, and impartially, to the best of his knowledge; or, in default of such person, the county surveyor of an adjoining county may officiate.”
Decided November 17, 1927.
W. M. Dallas, for plaintiff. J. B. Davis, ior defendant.
2. In the inátant case, it appearing that the person appointed to perform the duties of the county surveyor (there being no county surveyor) was specially required to do so by the processioners, and that before entering upon the performance of such duties he took the oatli provided by the code section last quoted, it was error to dismiss the return of the processioners upon the ground that it was void because the duties of surveyor were performed by that person.

Judgment reversed.


Stephens and Bell, JJ., concur.